            Case MDL No. 2875 Document 187 Filed 01/28/19 Page 1 of 1



                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION

 IN RE: Valsartan N-Nitrosodimethylamine
 (NDMA) Products Liability Litigation                     MDL No. 2875



                    NOTICE OF POTENTIAL TAG-ALONG ACTIONS

       In accordance with Rule 6.2(d) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, defendants Prinston Pharmaceutical Inc., Solco Healthcare

U.S., LLC, Huahai U.S., Inc., and Zhejiang Huahai Pharmaceutical Co., Ltd. (collectively, the

“Prinston Defendants”) write to notify the Panel of the two potential tag-along actions listed on

the attached Schedule of Actions. Copies of the docket sheets and complaints are also attached.



 Dated: January 28, 2019                                  Respectfully submitted,

                                                          DUANE MORRIS LLP

                                                          /s/ Seth A. Goldberg
                                                          Seth A. Goldberg
                                                          30 S. 17th Street
                                                          Philadelphia, PA 19103
                                                          Tel: 215-979-1175
                                                          Fax: 215-689-2198
                                                          Email: sagoldberg@duanemorris.com

                                                          Attorneys for Defendants Prinston
                                                          Pharmaceutical Inc., Zhejiang Huahai
                                                          Pharmaceutical Co., Ltd., Solco
                                                          Healthcare U.S., LLC, Huahai U.S.,
                                                          Inc., Walgreen Co., Throggs Neck
                                                          Pharmacy, and Wal-Mart Stores, Inc.
